

Notice of Performance-Contingent Stock Option Grant


[logo.jpg]
Name
[Participant Name]
Employee ID 
Date of Grant
[Grant Date]
Option Grant Price Per Share
[Grant Price]
Number of NSO Shares Granted
[Shares Granted]




--------------------------------------------------------------------------------





Performance Unit Grant
You have been granted the number of Performance Units listed above in
recognition of your expected future contributions to the success of jcpenney.
This Performance Unit grant is a “target” award, which means that the number of
Performance Units you will actually receive under this grant may increase or
decrease based on the Company’s actual results for the Performance Period as set
forth in the Payout Matrix established by the independent members of the Human
Resources and Compensation Committee (Committee) of the Board of Directors and
set out below. Unless otherwise noted, This grant is subject to all the terms,
rules, and conditions of the J. C. Penney Company, Inc. 2012 Long-Term Incentive
Plan (“Plan”) and the implementing resolutions (“Resolutions”) approved by the
Committee. Capitalized terms not otherwise defined herein shall have the
respective meanings assigned to them in the Plan and the Resolutions, as
applicable.


Definitions
Payout Matrix – The Payout Matrix is established by the independent members of
the Board at the beginning of the Performance Period and describe the percentage
of units you shall earn based on attainment of the applicable Performance
Measure, as described in the Matrix, for the Performance Period.


Performance Units – The performance units granted under this program are
restricted stock units with both performance-based and time-based vesting
features. Each performance unit shall at all times be deemed to have a value
equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”). You can earn from
50% to 200% of the units granted based on the Company’s actual results for the
Performance Period.


Performance Period – The Performance Period is the one-year period beginning
with the first day of the Company’s 2014 fiscal year and ending with the last
day of that fiscal year.


Performance Measure – There are two Performance Measures. 50% of the PBRSU Award
will be tied to the Company Free Cash Flow Performance Measure and 50% of the
PBRSU Award will be tied to the EBITDA Performance Measure. Each metric will
fund independently of the other. Free Cash Flow will be defined as cash flow
from operating activities less capital expenditures & dividends paid, plus
proceeds from the sale of operating assets.  EBITDA will be defined as earnings
before interest, taxes, depreciation and pension expense under the J. C. Penney
Corporation, Inc. Pension Plan, and will exclude any gain on the sale of the
Firestone tire and battery locations and any non-recurring impairment on the
Company’s assets.


How Your Actual Performance Units are Determined
The actual number of Performance Units, if any that are credited to your account
will be based on the Company’s Free Cash Flow and EBITDA for fiscal 2014. The
Payout Matrix shown below indicates the percentage of Performance Units that you
can actually earn for the respective Free Cash Flow and EBITDA results. Within
2½ months after the end of the Performance Period the independent members of the
Board of Directors will certify the number of Performance Units, if any, that
you could receive for the Performance Period based on the Payout Matrix, and
subject to the Committee’s discretion to reduce the number of Performance Units
you earn will determine the total number of Performance Units awarded to you for
the Performance Period.


Payout Matrix


Performance Level
Payout %
Free Cash Flow
(in millions)
EBITDA
(in millions)
Maximum
200%
[Max Free Cash Flow]
[Max EBITDA]
Target
100%
[Target Free Cash Flow]
[Target EBITDA]
Threshold
50%
[Threshold Free Cash Flow]
[Threshold EBITDA]

The payout percentage between threshold and maximum will be evenly interpolated.


Vesting of Your Credited Performance Units

1
(Rev. 03/13)

--------------------------------------------------------------------------------



The actual Performance Units awarded to you by the Committee will be fully
vested, and the restrictions on your Performance Units will lapse on the first
anniversary of the Date of Grant (the “Vest Date”), provided you remain
continuously employed by the Company through the Vest Date (unless your
Employment terminates due to your Retirement, Disability, death, job
restructuring, reduction in force, or unit closing).


50% of your vested Performance Units will be distributed to you in shares of
Common Stock on the second anniversary of the Date of Grant and 50% of your
vested Performance Units will be distributed to you in shares of Common Stock on
the third anniversary of the Date of Grant.


Dividend Equivalents
You shall not have any rights as a stockholder until your Performance Units vest
and you are issued shares of Common Stock in cancellation of the vested
Performance Units. If the Company declares a dividend, you will accrue dividend
equivalents on earned Performance Units that have been credited to your account
in the amount of any quarterly dividend declared on the Common Stock. Dividend
equivalents shall continue to accrue until your Performance Units vest and you
receive actual shares of Common Stock in cancellation of the vested Performance
Units. The dividend equivalents shall be credited as additional Performance
Units in your account to be paid in shares of Common Stock on the Vest Date
along with the Performance Units to which they relate. The number of additional
Performance Units to be credited to your account shall be determined by dividing
the aggregate dividend payable with respect to the number of Performance Units
in your account by the closing price of the Common Stock on the New York Stock
Exchange on the dividend payment date. The additional Performance Units credited
to your account are subject to all of the terms and conditions of this
Performance Units award and the Plan and you shall forfeit your additional
Performance Units in the event that you forfeit the Performance Units to which
they relate.


Employment Termination
If your Employment terminates due to Retirement, Disability, or death or job
restructuring, reduction in force, or unit closing prior to the Vest Date, you
shall be entitled to a prorated number of Performance Units earned under the
Payout Matrix, determined as of the end of the Performance Period. The pro-rata
vesting of the Performance Units will be determined by multiplying the number of
Performance Units earned in the Performance Period under the Payout Matrix by a
fraction, the numerator of which is the number of months from the first month of
the Performance Period to the effective date of the termination, inclusive, and
the denominator of which is 12. Any Performance Units earned under this
termination provision will be immediately vested. 50% of your vested Performance
Units will be distributed to you in shares of Common Stock on the second
anniversary of the Date of Grant and 50% of your vested Performance Units will
be distributed to you in shares of Common Stock on the third anniversary of the
Date of Grant.


Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without cause (or summary dismissal) under, and as defined in that termination
agreement, then the number of Performance Units that will vest will be
determined according to the terms of the underlying termination agreement
subject to (a) the execution and delivery of a release in such form as may be
required by the Company and (b) the expiration of the applicable revocation
period for such release. Any shares that vest under a termination agreement will
be distributed as provided in the Vesting of Your Credited Performance Units
section of this Notice.


Notwithstanding anything in the Plan to the contrary, if you experience an
Employment Termination following a Change in Control before your Vest date, your
Performance Units will vest on a pro-rata basis based on the attainment of the
Performance Measures as of the effective date of the Change in Control. The
pro-rata portion of the Performance Units you are awarded by the independent
members of the Board of Directors as described in How Your Actual Performance
Units above will be determined by multiplying the number of Performance Units
awarded you by the independent members of the Board of Directors by a fraction,
the numerator of which is the number of months from the Grant Date to the
effective date of your Employment Termination, inclusive, and the denominator of
which is 12. 50% of your vested Performance Units will be distributed to you in
shares of Common Stock on the second anniversary of the Date of Grant and 50% of
your vested Performance Units will be distributed to you in shares of Common
Stock on the third anniversary of the Date of Grant.


If your employment terminates for any reason other than those specified above,
any unvested Performance Units shall be cancelled on the effective date of
termination.


Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This Performance Units grant does not constitute an employment contract. It does
not guarantee employment for the length of the vesting period or for any portion
thereof.



2
(Rev. 03/13)